DETAILED ACTION
 	 	Claims 1-20 are presented for examination on the merits.

Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 07/22/2020, 10/21/2020, 02/16/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 02/20/2019 are accepted by the examiner.
Priority
 	The application is filed on 02/20/2019 and has a PCT/US20/18999 filed on 02/20/2020.

 				Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schmeling et al. (US 20180096175 A1, hereinafter, Schmeling) in view of Simons  (US 20200213329 A1).
 	Regarding claim 1, Schmeling discloses a system, comprising: one or more processors; and non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
 	storing, in association with a trade secret registry, a record indicating: 
 	a first document obfuscation value corresponding to a first document representing a trade secret; and 
 	a block value generated based at least in part on the first document obfuscation value, the block value representing a block in a blockchain of a distributed-ledger system (Paragraphs 0091, 0101, 0105: data is recorded in the distributed ledger 314 maintained at any one or more of the entities 302, platform 304, the data store 306, and/or other computing devices; FIG. 3 and associated texts); 
 	receiving, from an electronic device, a second document indicated to have been misappropriated (Paragraph 0171: fraud is reported, data analytics of transactions involving the entity indicate likelihood of fraud ..associated with threshold); receiving, from the electronic device, input data requesting verification that the second document corresponds to a registered document registered with respect to the trade secret registry (Paragraph 0177: a distributed manufacturing platform to offer token-based incentives for participants not party to the transaction in question to play the role of arbitrator); 

 	determining a degree of similarity between the first document obfuscation value and the second document obfuscation value (Paragraphs 0179-0180: cryptographic hash function of this evidence is generated and written to the ledger (i.e. blockchain) such that the authenticity of the evidence can be verified, but the artifact itself can be stored off-chain (such as a cloud-based image or video hosting service, a vendor's own off-site storage, or with the customer). The authenticity of the evidentiary artifact can be verified at any time by re-generating the cryptographic hash and comparing the outcome with the record on the ledger); 
 	determining that the degree of similarity is greater than a threshold degree of similarity (Paragraph 0179: cryptographic hash function of the evidence can be generated and written to the ledger (i.e. blockchain) such that the authenticity of the evidence can be verified, but the artifact itself can be stored off-chain (such as a cloud-based image or video hosting service, a vendor's own off-site storage, or with the customer). The authenticity of the evidentiary artifact can be verified at any time by re-generating the cryptographic hash and comparing the outcome with the record on the ledger); and 
 	[determining that the second document corresponds to the first document based at least in part on the degree of similarity being greater than the threshold degree of 
 	Schmeling does not explicitly states but Simons from the same or similar fields of endeavor teaches determining that the second document corresponds to the first document based at least in part on the degree of similarity being greater than the threshold degree of similarity (Simons Paragraphs 0109, 0111: parking customer has previously provider a portrait image as a part of the account registration data recorded on the blockchain, the image processing analysis may be used to determine the identity of an entering vehicle's driver or passenger …determine the vehicle and customer identities using two or more of the portrait photographs…. the appearance of a customer's face changes over time as compared to the registration portrait image.. Upon a successful validation process to verify that the customer and their vehicle area associated with a parking account in good standing)
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine that the second document corresponds to the first document based at least in part on the degree of similarity being greater than the threshold degree of similarity as taught by Simons in the teachings of Schmeling in order to evaluate a request including an access code 

 	Regarding claim 5; Claim 5 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 13; Claim 13 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 				Allowable Subject Matter 

6.	Claims 2-4, 6-12, and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagelberg (US 10454677 B1) discloses techniques for cryptographic key generation based on biometric data associated with a user. Biometric data, such as fingerprint(s) and/or heartbeat data, may be collected using one or more sensors in proximity to the user. The biometric data may be analyzed to generate a cryptographic key.
Yeap  (US 20190280856 A1) discloses system for generating an IP datablock from an IP file. The IP datablock is preferably for use in updating an IP blockchain to thereby register the IP file and to enable verification of IP thereagainst.
8.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of 
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498